United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2005
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Billy S. Holbert,                         *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: December 7, 1998
                                Filed: December 11, 1998
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Billy S. Holbert appeals his conviction and sentence after a jury found him guilty
of distributing cocaine base, in violation of 21 U.S.C. § 841(a). The district court1
sentenced Holbert to 92 months imprisonment and three years supervised release. For
reversal, Holbert argues the district court abused its discretion by denying his motion
for a mistrial, and by granting the government&s motion for an upward departure under
U.S. Sentencing Guidelines Manual § 4A1.3, p.s. (1997). We affirm.


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
        The evidence at trial established that a federal law enforcement official and a
confidential informant met Holbert at approximately 4:30 p.m. on April 23, 1997, and
Holbert gave the law enforcement official 2.9 grams of cocaine base in exchange for
$430. As relevant to Holbert&s motion for a mistrial, Holbert offered testimony in
support of his alibi defense that he had been at his sister&s house celebrating her
birthday from noon until approximately 6:00 p.m. on April 23. The government then
presented a rebuttal witness, who testified that Holbert had been at home around 5:00
or 5:30 p.m. on April 23, and that she remembered the date because Holbert had been
very drunk and had tried to sell her to another man. This testimony occurred even
though the district court had previously ruled during a bench conference that the
rebuttal witness could testify for the limited purpose of showing that Holbert was at his
home at 5:00 on the date in question, having sustained Holbert&s relevancy objection
to the testimony concerning his alleged attempt to sell the witness for drugs. Holbert
timely objected, and the court instructed the jury to disregard the rebuttal witness&s last
statement, but denied Holbert&s subsequent motion for a mistrial. In light of the
strength of the evidence against Holbert, we conclude the district court did not abuse
its discretion. See United States v. Rounsavall, 115 F.3d 561, 565 (8th Cir.) (standard
of review), cert. denied, 118 S. Ct. 256 (1997). Any prejudice occasioned by the errant
testimony was not such that it could not be cured by the district court&s limiting
instruction. See United States v. Farmer, 73 F.3d 836, 844 (8th Cir.) (noting
presumption that jury follows admonitions), cert. denied, 518 U.S. 1028 (1996).

       We also conclude the district court did not abuse its discretion in granting the
government&s motion to depart upward from the Guidelines sentencing range based on
its finding that Holbert&s criminal history category did not adequately reflect the
seriousness of his past criminal conduct or the likelihood that he would commit other
crimes. See U.S. Sentencing Guidelines Manual § 4A1.3, p.s. (1997) (adequacy of
criminal history category); United States v. Washington, 109 F.3d 459, 462 (8th Cir.
1997) (standard of review).


                                           -2-
Accordingly, we affirm the judgment of the district court.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-